DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/28/2022 has been entered.	
Response to Amendment
The office action is responding to the amendments filed on 03/28/2022. Claims 1-20 are pending. Claims 1 and 13 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 2019/0057041] in view of Kim et al. [US 2020/0097367] and in further view of Fukutomi et al. [US 2017/0090783].
Claim 1 is rejected over Ha, Kim and Fukutomi.
Ha teaches “A storage device, comprising: a plurality of memory devices each including a plurality of memory blocks; and” [Fig. 3, element 223 and Fig. 4] (Fig. 3 shows plurality of memory devices and Fig. 4 shows plurality of memory blocks.)
“a memory controller configured to detect a defective memory device among the plurality of memory devices and use, as an over-provisioning area, normal blocks included in the defective memory device,” as “an operation method of a storage device which includes a plurality of sub-storage devices respectively including over-provision areas includes detecting whether to need to redistribute an available capacity in at least one of the plurality of sub-storage devices, notifying a host of a logical address mapped onto a fail area as a defective logical address and a logical address mapped onto a second memory area for replacing a first memory area mapped onto the defective logical address as a reallocated logical address, depending on the detection result, and writing data of the first memory area rebuilt by the host in the second memory area and distributing and storing data present in the second memory area to and in the over-provision areas of the plurality of sub-storage devices.” [¶0009]
Ha does not explicitly teach the over- provisioning area being used to perform a background operation on the other memory devices among the plurality of memory devices, wherein a usage of the normal blocks included in the defective memory device increases the over-provisioning area for the other memory devices.
However, Kim teaches “the over- provisioning area being used to perform a background operation on the other memory devices among the plurality of memory devices,” as “The capacity 22 of an over-provision region may be used for various background operations of an external host device, a controller 130, and/or a storage device, such as a read reclaim operation, a wear leveling operation, and a garbage collection operation.” [¶0056] (The recited portion teaches the background operation is done over an external storage device.) 
Ha and Kim are analogous arts because they teach memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha and Kim before him/her, to modify the teachings of Ha to include the teachings of Kim with the motivation of the usage of the capacity of the over-provision region may prevent or reduce latency of the storage device and/or may promote a lifetime of the storage device, for example, due to erase-before-write characteristics of the storage device. [Kim, ¶0056]
The combination of Ha and Kim does not explicitly teach wherein a usage of the normal blocks included in the defective memory device increases the over-provisioning area for the other memory devices.
However, Fukutomi teaches “wherein a usage of the normal blocks included in the defective memory device increases the over-provisioning area for the other memory devices.” as “The storage system 100 can increase the over-provisioning ratio, by replacing a virtual logical block of a defective logical block with a physical block of a newly attached NAND module 110, or by establishing a new full logical block.” [¶0141]
Ha, Kim and Fukutomi are analogous arts because they teach memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim and Fukutomi before him/her, to modify the teachings of combination of Ha and Kim to include the teachings of Fukutomi with the motivation of the controller converts physical addresses of the first semiconductor memory module into corresponding logical addresses using the address conversion table and copies valid data stored in the corresponding logical addresses to another semiconductor memory module and update the address conversion table to indicate new mappings for the corresponding logical addresses of the valid data. [Fukutomi, Abstract]
Claim 2 is rejected over Ha, Kim and Fukutomi.
Ha teaches “wherein the memory controller comprises: a storage area manager configured to allocate normal blocks included in each of the plurality of memory devices to a user area storing user data or the over-provisioning area, and” as “a logical page address, which is higher than a maximum logical page address MaxLPN of a user area, of logical page addresses LPN allocated to the selected sub-storage device should be mapped onto the logical address LBA received in operation S110. As a logical page address of an over-provision area, which is higher than the maximum logical page address MaxLPN, is mapped, an over-provision area of the selected sub-storage device may be used.” [¶0078]
“detect the defective memory device satisfying a defective condition among the plurality of memory devices; and” as “In operation S210, the storage device 400 detects whether a fail is present in a plurality of sub-storage devices.” [¶0097]
“a background controller configured to perform the background operation on the plurality of memory devices using the normal blocks included in the defective memory device.” as “the memory controller 1200 is configured to control a read operation, a write operation, an erase operation, and a background operation of the nonvolatile memory 1200.” [¶0131]
Claim 3 is rejected over Ha, Kim and Fukutomi.
Ha teaches “wherein the storage area manager comprises: a block information storage configured to store block information related to the plurality of memory blocks included in each of the plurality of memory devices;” as “FIG. 10 is a view illustrating a logical address mapping method according to an embodiment of the inventive concepts. Referring to FIG. 10, the storage controller 410 notifies the host 300 of defective logical addresses "A" and "D" and reallocated logical addresses "B", "C", and "E".” [¶0091]
“a bad block detector configured to detect a bad block among the plurality of memory blocks included in each of the plurality of memory devices, and update the block information based on a result of detecting the bad block; and” as “the storage device 400 detects whether a fail is present in a plurality of sub-storage devices.” [¶0097]
“a storage area setting component configured to detect the defective memory device among the plurality of memory devices based on the block information.” as “the storage device 400 detects whether a sub-storage device including a fail die or a fail memory area is present in the plurality of sub-storage devices. The fail die or the fail memory area may be detected based on error information that is generated upon writing or reading data.” [¶0097]
Claim 6 is rejected over Ha, Kim and Fukutomi.
Ha teaches “wherein when an error uncorrectable block occurs while performing various operations on the plurality of memory blocks, the bad block detector detects the error uncorrectable block as the bad block.” as “the storage device 400 may detect a fail based on a sign of failure of the write operation, a sign of failure of the read operation, a sign of occurrence of an uncorrectable error, etc. If a fail is not detected (No), the storage device 400 may continue to detect a fail.” [¶0103]
Claim 7 is rejected over Ha, Kim and Fukutomi.
Ha teaches “wherein the background controller performs a backup operation of storing user data stored in the normal blocks included in the defective memory device in a normal memory device other than the defective memory device among the plurality of memory devices.” as “The background operation includes operations such as a wear-leveling management operation and a garbage collection operation.” [¶0131]
Claim 13 is rejected over Ha, Kim and Fukutomi with the same rationale of rejection of Claim 1.
Claim 14 is rejected over Ha, Kim and Fukutomi with the same rationale of rejection of Claim 3.
Claim 17 is rejected over Ha, Kim and Fukutomi with the same rationale of rejection of Claim 7.
Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 2019/0057041] in view of Kim et al. [US 2020/0097367] in further view of Fukutomi et al. [US 2017/0090783] and yet in further view of Cai et al. [US 2020/0192795].
Claim 4 is rejected over Ha, Kim, Fukutomi and Cai.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein the block information includes status information and allocation information, the status information indicating whether a memory block is a normal block or a bad block, the allocation information indicating whether the memory block is allocated to the user area or the over-provisioning area.
However, Cai teaches “wherein the block information includes status information and allocation information, the status information indicating whether a memory block is a normal block or a bad block, the allocation information indicating whether the memory block is allocated to the user area or the over-provisioning area.” as “The virtualized LBA process updates new mapping information to the healthy tracks from the free pool and marks risky tracks as defective.” [¶0028]
Ha, Kim, Fukutomi and Cai are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Cai before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Cai with the motivation of moving data in the large range defect to a portion of the dedicated reserve area, and remapping the large range defect to the portion of the dedicated reserve area in a remapping table. [Cai, ¶0003]
Claim 5 is rejected over Ha, Kim, Fukutomi and Cai.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein when the defective memory device is detected, the storage area setting component updates allocation information corresponding to the normal blocks included in the defective memory device so that the normal blocks included in the defective memory device are allocated to the over- provisioning area.
However, Cai teaches “wherein when the defective memory device is detected, the storage area setting component updates allocation information corresponding to the normal blocks included in the defective memory device so that the normal blocks included in the defective memory device are allocated to the over- provisioning area.” as “Drive LBAs 115B are a reserve or overprovisioning area and are used in one embodiment for large range defect remapping in the field. Unassigned spare area 113C is used for reassignment of small defects in the field. When a defect occurs in a physical location assigned to one of these LBAs, that LBA along with the physical block associated with it is retired. DDT table 114 maintains the LBA table after manufacturing.” [¶0022]
Claim 15 is rejected over Ha, Kim, Fukutomi and Cai under the same rationale of rejection of claim 4.
Claim 16 is rejected over Ha, Kim, Fukutomi and Cai under the same rationale of rejection of claim 5.
Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 2019/0057041] in view of Kim et al. [US 2020/0097367] in further view of Fukutomi et al. [US 2017/0090783] and yet in further view of Ilani et al. [US 2018/0091172].
Claim 8 is rejected over Ha, Kim, Fukutomi and Ilani.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein the defective condition is that the number of bad blocks included in a memory device is equal to or greater than a reference number.
However, Ilani teaches “wherein the defective condition is that the number of bad blocks included in a memory device is equal to or greater than a reference number.” as “At least two of the single codeword erasure decoding operations may fail, resulting in a total of m undecodable codewords, where m is any integer greater than 1.” [¶0126] 
Ha, Kim, Fukutomi and Ilani are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Ilani before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Ilani with the motivation of using a sufficient number of parity bits to provide "worst-case" error correction capability for all data stored in a memory device reduces the storage density of the memory device in order to protect against an amount of data corruption that is statistically unlikely to occur before the memory device reaches the end of its useful life. [Ilani, ¶0004]
Claim 9 is rejected over Ha, Kim, Fukutomi and Ilani.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein each of the plurality of memory devices includes at least one plane, and
However, Ilani teaches “wherein each of the plurality of memory devices includes at least one plane, and” as “The columns may be arranged in a two dimensional configuration, e.g., in an x-z plane, resulting in a three dimensional arrangement of memory elements with elements on multiple vertically stacked memory planes.” [¶0171] 
“the defective condition is that the number of bad blocks included in any one of the at least one plane included in the memory device is equal to or greater than a reference number.” as “At least two of the single codeword erasure decoding operations may fail, resulting in a total of m undecodable codewords, where m is any integer greater than 1.” [¶0126]
Ha, Kim, Fukutomi and Ilani are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Ilani before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Ilani with the motivation of using a sufficient number of parity bits to provide "worst-case" error correction capability for all data stored in a memory device reduces the storage density of the memory device in order to protect against an amount of data corruption that is statistically unlikely to occur before the memory device reaches the end of its useful life. [Ilani, ¶0004]
Claim 18 is rejected over Ha, Kim, Fukutomi and Ilani under the same rationale of rejection of claim 18.
Claim 19 is rejected over Ha, Kim, Fukutomi and Ilani under the same rationale of rejection of claim 19.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 2019/0057041] in view of Kim et al. [US 2020/0097367] in further view of Fukutomi et al. [US 2017/0090783] and yet in further view of Guo et al. [US 2017/0046073].
Claim 10 is rejected over Ha, Kim, Fukutomi and Guo.
Ha teaches “the defective condition is that the number of bad blocks in any one of the at least one super block in the memory device is equal to or greater than a reference number, a super block including a plurality of memory blocks disposed in different planes of the memory device.” as “a decrease in the size of the over-provision area of the sub-storage device 220 may inevitably cause the relative performance degradation compared with the other sub-storage devices 230 and 240.” [¶0038]
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein each of the plurality of memory devices includes at least one super block and a plurality of planes, and
However, Guo teaches “wherein each of the plurality of memory devices includes at least one super block and a plurality of planes, and” as “the second remapping is performed to redistribute the logical addresses in the planes of a band at the second end that address defective blocks to map to good blocks to reduce a number of planes in the band on the die having defective blocks.” [Fig. 1 and Para 30]
Ha, Kim, Fukutomi and Guo are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Guo before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Guo with the motivation of reducing spare space loss and the number of logical addresses that are lost as a result of retiring bad physical blocks. [Guo, ¶0015]
Claim 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 2019/0057041] in view of Kim et al. [US 2020/0097367] in further view of Fukutomi et al. [US 2017/0090783] and yet in further view of Nunally [US 8,572,440].
Claim 11 is rejected over Ha, Kim, Fukutomi and Nunally.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein the defective condition is determined based on a reference number, and the reference number is preset in a manufacturing stage of the storage device.
However, Nunally teaches “wherein the defective condition is determined based on a reference number, and the reference number is preset in a manufacturing stage of the storage device.” as “the manufacturer of the memory array could introduce or allow for higher error rates on the memory array, thereby improving the number of defective locations and the uniqueness of the reference map.” [Col 12, lines 12-15]
Ha, Kim, Fukutomi and Nunally are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Nunally before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Nunally with the motivation of greatly reduces the system and users burden associated with data rights management. [Nunally, Col 2, lines 62-64]
Claim 12 is rejected over Ha, Kim, Fukutomi and Nunally.
The combination of Ha, Kim and Fukutomi does not explicitly teach wherein the defective condition is determined based on a reference number, and the reference number is preset in a manufacturing stage of the storage device.
However, Nunally teaches “wherein the reference number is updated according to a request of a host or a degree at which a lifetime of the storage device is elapsed.” as “while not required in all aspects, where the reference map is updated for errors which grow during use in addition to errors found during manufacture, the uniqueness of the reference map increases since the fingerprint has more unique data points.” [Col 12, lines 4-8]
Ha, Kim, Fukutomi and Nunally are analogous arts because they teach defective memory management and provisioning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ha, Kim, Fukutomi and Nunally before him/her, to modify the teachings of combination of Ha, Kim and Fukutomi to include the teachings of Nunally with the motivation of greatly reduces the system and users burden associated with data rights management. [Nunally, Col 2, lines 62-64]
Claim 20 is rejected over Ha, Kim, Fukutomi and Nunally under the same rationale of rejection of Claim 11.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132